     Case 2:19-cv-00475-GMN-DJA Document 29 Filed 01/21/21 Page 1 of 1




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    SERGIO BAZALDUA,                                     Case No. 2:19-cv-00475-GMN-DJA
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    BRIAN WILLIAMS, ET AL.,
11                           Defendants.
12

13          This matter is before the Court on Defendants’ Motion to Extend Dispositive Motions

14   Deadline (ECF No. 28), filed on January 5, 2021. To date, no response has been filed. No

15   response by Plaintiff constitutes consent to granting the motion. Further, Defendants represent

16   that their request is unopposed. Also, the Court finds good cause for the request and will extend

17   the dispositive motions deadline by 75 days given the COVID-19 conditions so that the parties

18   can have sufficient time to file dispositive motions as needed.

19          IT IS THEREFORE ORDERED that Defendants’ Motion to Extend Dispositive

20   Motions Deadline (ECF No. 28) is granted.

21          IT IS FURTHER ORDERED that the dispositive motions deadline shall be set for

22   March 22, 2021.

23          DATED: January 21, 2021

24
                                                          DANIEL J. ALBREGTS
25                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
